DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/15/2021 and 04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections
3.	Claim 25 is objected to because of the following informalities: “The system off claim 9, ...” The word “off” is a typo.  It should be changed to  “The system of claim 9, …”. Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 9, 21, 22, 26 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5 and 6 of Patent No. 11,127,306.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 9, 21, 22, 26 and 28 of the instant application is obvious in view of claims 1, 3, 5 and 6 of Patent No. 11,127,306.
6.	Regarding claim 9, the application claim discloses A system comprising: memory configured to receive and store original patient-specific medical data taken from one or more imaging systems; a headset configured to present the original patient-specific medical data as a first visual image to a user; at least one hand unit comprising at least one sensor to receive a first input from the user applying a virtual medical device to the original patient-specific medical data; and a processor configured to receive the original patient-specific medical data, to receive the first input, and to generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input, wherein the headset is further configured to present the updated patient-specific medical data as a second visual image. Claim 1 of Patent No. 11,127,306 discloses A virtual reality system, comprising: memory configured to receive and store original patient-specific medical data; a headset configured to present the original patient-specific medical data as a first three-dimensional visual image to a user; at least one hand unit comprising at least one sensor to receive first input from the user applying a virtual medical device to the original patient-specific medical data; a processor configured to receive the original patient-specific medical data, and to receive the first input, and to generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input; wherein the headset is further configured to present the updated patient-specific medical data as a second three-dimensional visual image; wherein the processor is further configured to compute a metric as a function of the updated patient-specific medical data and a standard; and wherein the headset is further configured to present the metric to the user, wherein the original patient-specific medical data includes patient-specific data about a musculoskeletal structure of the patient, wherein the patient-specific data about a musculoskeletal structure of the patient includes patient-specific data about a bone of the patient, and the first three-dimensional visual image comprises a virtual bone, and wherein the first input is from the user applying the virtual medical device to perform a treatment or repair operation to the virtual bone.  The only difference is that claim 9 of the instant application recites “taken from one or more imaging systems;” and does not recite “virtual reality; three-dimensional visual image; wherein the processor is further configured to compute a metric as a function of the updated patient-specific medical data and a standard; and wherein the headset is further configured to present the metric to the user, wherein the original patient-specific medical data includes patient-specific data about a musculoskeletal structure of the patient, wherein the patient-specific data about a musculoskeletal structure of the patient includes patient-specific data about a bone of the patient, and the first three-dimensional visual image comprises a virtual bone, and wherein the first input is from the user applying the virtual medical device to perform a treatment or repair operation to the virtual bone.” which claim 1 of Patent No. 11,127,306 recites.  Regarding claim 28, the analysis is similar to that of claim 9, the rationale of claim 9 rejection is applied in rejecting claim 28. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,127,306 recite.
7.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,127,306.
Current Application No.
17/476,325
Patent No. 
11,127,306
9
1
21
3
22
6
26
5
28
1


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,127,306.
Current Application No.
17/476,325
Claim 9
Patent No. 
11,127,306 
 Claim 1
A system 
A virtual reality system,
comprising: memory configured to receive and store original patient-specific medical data taken from one or more imaging systems;
comprising: memory configured to receive and store original patient-specific medical data;
a headset configured to present the original patient-specific medical data as a first visual image to a user;
a headset configured to present the original patient-specific medical data as a first three-dimensional visual image to a user;
at least one hand unit comprising at least one sensor to receive a first input from the user applying a virtual medical device to the original patient-specific medical data; 
at least one hand unit comprising at least one sensor to receive first input from the user applying a virtual medical device to the original patient-specific medical data;
and a processor configured to receive the original patient-specific medical data, to receive the first input, 
a processor configured to receive the original patient-specific medical data, and to receive the first input,
and to generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input,
and to generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input;
wherein the headset is further configured to present the updated patient-specific medical data as a second visual image.
wherein the headset is further configured to present the updated patient-specific medical data as a second three-dimensional visual image;

wherein the processor is further configured to compute a metric as a function of the updated patient-specific medical data and a standard;

and wherein the headset is further configured to present the metric to the user, wherein the original patient-specific medical data includes patient-specific data about a musculoskeletal structure of the patient,

wherein the patient-specific data about a musculoskeletal structure of the patient includes patient-specific data about a bone of the patient,

and the first three-dimensional visual image comprises a virtual bone,

and wherein the first input is from the user applying the virtual medical device to perform a treatment or repair operation to the virtual bone.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 9-12, 14, 17-25, 27 and 28 are rejected under U.S.C. 103(a) as being unpatentable over Bell, III et al. (US 2010/0311028 A1) in view of Kim (US 2014/0272863 A1).
11.	With reference to claim 9, Bell, III teaches A system, (“Referring to FIGS. 1-2, a system 12 is used for simulating a bone implant surgery having a display 39 and a controller 38.” [0019]) Bell, III also teaches memory configured to receive and store original patient-specific medical data taken from one or more imaging systems; (“The actual digital imaging data may be stored within the storage module 28. The storage module 28 also may include data relating to nonphysical properties of a specific patient, such as a patient's medical history, known allergies, and illnesses. In another example, storage module 28 may include information pertaining to a patient's treatment plan or procedure. The processor 36 will access the data contained within the storage module 28 and provide the user access to this data using the virtual dental implant surgical simulator 12.” [0034] “The virtual dental implant surgical simulator 12 may use actual digital imaging data from an actual patient and allow a user to practice an upcoming or proposed surgery prior to the real operation. This would be of particular benefit not only to a less experienced clinician but, also, to the experienced clinician who is faced with a particularly challenging procedure. The digital imaging data of a patient is produced by taking at least one CAT scan image of the area where the surgery is to be performed. Alternatively or additionally, other imaging data may be used such as from an MRI or scanned image of a surface model of the surgical site. This data is then used to virtually reconstruct the patient's actual mouth cavity to be used in the virtual simulation. Such data may include a specific patient's jawbone formation, teeth structure and formation, gumline, bone tissue, or other data pertaining to the patient's specific mouth cavity formation. Additionally, the digital imaging data may be compatible with other Cat Scan Imaging Systems such as SimPlant or i-Cat.” [0031]) Bell, III further teaches a headset configured to present the original patient-specific medical data as a first visual image to a user; (“the display may be head mounted such that the virtual image may be presented on a display screen located on a virtual reality helmet, eyeglasses, or other headgear. This allows the user to perform the surgical simulation while in a complete virtual world.” [0022] “The controller 38 may use output information data presented from the haptic device 10, and process and display that output information data on the display device 39. … The virtual dental implant surgical simulator 12 may use actual digital imaging data from an actual patient and allow a user to practice an upcoming or proposed surgery prior to the real operation.” [0030-0031]) Bell, III teaches at least one hand unit configured to receive first input from the user applying a virtual medical device to the original patient-specific medical data; (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019] “The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023] “The virtual dental implant surgical simulator 12 may use actual digital imaging data from an actual patient and allow a user to practice an upcoming or proposed surgery prior to the real operation.” [0031]) Bell, III also teaches a processor configured to receive the original patient-specific medical data, to receive the first input, (“The processor 36 is connected to haptic device 10 by connector 22, receives information from the haptic device 10, and processes the information to be presented on the display 39.” [0029] “The display interface allows the user to view a displayed model or virtual patient presented on the screen during the virtual dental implant surgical simulation. The model is displayed 308 after the user inputs the specific customizations or loads the proper information and data from the storage module 28 or the customization module 30.” [0040]) 

    PNG
    media_image1.png
    650
    531
    media_image1.png
    Greyscale

Bell, III does not explicitly teach generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input; wherein the headset is further configured to present the updated patient-specific medical data as a second visual image.  These are what Kim teaches. Kim teaches generate updated patient-specific medical data as a function of the original patient-specific medical data and the first input; (“User input received in step 408 may be transmitted to one or more connected engines in transmission step 410; for example, the selection of a tool may be transmitted to a rendering engine (to be rendered on screen), a physics engine (tools may generate different physical interactions; some may be more or less flexible, or some may be blunt instruments while others may be cutting instruments with sharp edges), and a metrics engine (as input for determining parameters such as the correctness of an instrument choice and location). One or more rendering engines, in step 412, may generate machine-readable instructions for providing a graphical user interface reflecting the updated selection of one or more tools within a simulated surgical environment. The machine-readable instructions generated by one or more connected rendering engines may be transmitted to a processing system to be displayed on one or more visual output devices.” [0042]) Kim also teaches the headset is further configured to present the updated patient-specific medical data as a second visual image; (“When a simulation is running, one or more rendering engines may generate a graphical user interface displaying in real-time three-dimensional models of the surgical environment reflecting tool movement, tissue movement, and changes in various tissues during surgery. For example, in a segmental resection of an organ, one or more rendering engines can show a portion of an organ being removed, while in a procedure requiring the total removal of soft tissue, one or more rendering engines can show in real-time an updated surgical environment absent the removed soft tissue.” [0051] “embodiments of a graphical user interface may have a head-mounted display toggle 1310 to allow a user to change the view displayed on a connected head-mounted display” [0056]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim into Bell, III, in order to allow for teaching and training of a variety of surgical techniques and specific surgical procedures in a safe environment where errors would not lead to life-threatening complications.
12.	With reference to claim 10, Bell, III teaches the one or more imaging systems comprises a computerized tomography scanner. (“The virtual dental implant surgical simulator 12 may use actual digital imaging data from an actual patient and allow a user to practice an upcoming or proposed surgery prior to the real operation. This would be of particular benefit not only to a less experienced clinician but, also, to the experienced clinician who is faced with a particularly challenging procedure. The digital imaging data of a patient is produced by taking at least one CAT scan image of the area where the surgery is to be performed. Alternatively or additionally, other imaging data may be used such as from an MRI or scanned image of a surface model of the surgical site. This data is then used to virtually reconstruct the patient's actual mouth cavity to be used in the virtual simulation. Such data may include a specific patient's jawbone formation, teeth structure and formation, gumline, bone tissue, or other data pertaining to the patient's specific mouth cavity formation. Additionally, the digital imaging data may be compatible with other Cat Scan Imaging Systems such as SimPlant or i-Cat.” [0031])
13.	With reference to claim 11, Bell, III teaches the one or more imaging systems comprises a magnetic resonance imaging scanner. (“The virtual dental implant surgical simulator 12 may use actual digital imaging data from an actual patient and allow a user to practice an upcoming or proposed surgery prior to the real operation. This would be of particular benefit not only to a less experienced clinician but, also, to the experienced clinician who is faced with a particularly challenging procedure. The digital imaging data of a patient is produced by taking at least one CAT scan image of the area where the surgery is to be performed. Alternatively or additionally, other imaging data may be used such as from an MRI or scanned image of a surface model of the surgical site. This data is then used to virtually reconstruct the patient's actual mouth cavity to be used in the virtual simulation. Such data may include a specific patient's jawbone formation, teeth structure and formation, gumline, bone tissue, or other data pertaining to the patient's specific mouth cavity formation. Additionally, the digital imaging data may be compatible with other Cat Scan Imaging Systems such as SimPlant or i-Cat.” [0031])
14.	With reference to claim 12, Bell, III teaches the system is a virtual reality system. (“The present invention relates to systems for training surgeons to perform bone implant surgeries, and more particularly, to virtual reality computer training systems that provide graphic simulations of a bone implant surgery and that provides a user feedback through a computer interface tool representing a simulated surgical tool displayed in the simulation.” [0002])
15.	With reference to claim 14, Bell, III does not explicitly teach the processor is further configured to compute a metric as a function of the updated patient-specific medical data and a standard, and wherein the headset is further configured to present the metric to the user. These are what Kim teaches. Kim teaches the processor is further configured to compute a metric as a function of the updated patient-specific medical data and a standard, (“location information may be transmitted to one or more rendering engines and one or more metrics engines, which may be configured to grade the user-provided input of an incision or tool placement location in comparison to a predetermined optimal incision or tool placement location; however, it may be recognized that the input received in step 702 may be transmitted to any number of connected engines as desired. In step 706, one or more rendering engines may generate machine-readable instructions for displaying a graphical user interface showing a surgical environment with the incision or tool placement received in step 702. The one or more rendering engines may transmit the machine-readable instructions generated in step 706 to a processing system in step 708, which may cause one or more connected visual output devices to display a graphical user interface reflecting the user-selected incision or tool placement according to the machine-readable instructions generated in step 706.” [0045] “A parameter panel 1602 may be configured to show data related to a desired parameter, such as efficiency, dexterity, or any other parameter to be graded during a simulation. For example, in an exemplary embodiment where metrics are displayed for a simulated laparoscopic procedure, parameters can include the amount of time and motion expended during a simulation, comparisons of the user's resection to an optimal resection, amount of force imparted during the simulation, the amount of tissue damage, number of times an instrument went out of view, and comparisons of tool placement and instrument selection to an optimal placement and selection. In an exemplary embodiment, parameter panel 1602 may have one or more parameter data panels 1606, which may contain the name of a sub-parameter, a visual representation of a user's performance as compared to a perfect or optimal performance, and an indication of a user's skill level for the displayed sub-parameter.” [0059]) Kim also teaches the headset is further configured to present the metric to the user. (“Menu 1304c may be configured to allow a user to begin and end data gathering and metrics calculation for users performing a simulated surgical procedure using graphical user interface 1300. It may be recognized that any number of desired menus 1304 may be displayed in panel 1302. In further embodiments, a camera selection 1306 may be displayed to a user to allow the selection of any desired camera from a set of one or more cameras connected to a virtual reality surgical simulator system. Embodiments of a graphical user interface may further have a camera mode toggle 1308. Camera mode toggle 1308 may be configured to allow a user to change whether a camera is free to move or is slaved to another device. Still further, embodiments of a graphical user interface may have a head-mounted display toggle 1310 to allow a user to change the view displayed on a connected head-mounted display.” [0056]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim into Bell, III, in order to allow for teaching and training of a variety of surgical techniques and specific surgical procedures in a safe environment where errors would not lead to life-threatening complications.
16.	With reference to claim 17, Bell, III teaches the at least one hand unit comprises one or more physical controls that, when activated or deactivated by the user, cause the virtual medical device to become activated or deactivated. (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019] “The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023] “a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling. The virtual surgical site orientor 104 also provides a set reference for the computer and operator when orienting themselves and instruments to the virtual world and the surgical site as projected on the screen or virtual reality display.” [0028])
17.	With reference to claim 18, Bell, III teaches the virtual medical device comprises a saw or a drill. (“a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling. The virtual surgical site orientor 104 also provides a set reference for the computer and operator when orienting themselves and instruments to the virtual world and the surgical site as projected on the screen or virtual reality display. “ [0028] “a toolkit bar 58 may appear on the display screen. Selection of the toolkit bar 58 will cause the display to show a toolkit 60 that contains the necessary tools a user may use to perform a virtual surgery. The toolkit 60 may include a variety of tools, including an armamentarium or other necessary accessories that a user will need to perform a surgical procedure. In one surgical example (as specifically shown in FIG. 6), the toolkit 60 may include a drill hand piece 62, implants 63, 64, drill bits 66 and burs, a surgical guide 72, a guide pin 73, abutments, a drill extension, bone taps, and other tools associated with dental surgical procedures. These surgical tools and utensils may be selected by the user individually or in combination thereof to perform the virtual surgery.” [0045])
18.	With reference to claim 19, Bell, III teaches the virtual medical device is incapable of being activated. (“The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023] “a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling. The virtual surgical site orientor 104 also provides a set reference for the computer and operator when orienting themselves and instruments to the virtual world and the surgical site as projected on the screen or virtual reality display.” [0028] “a toolkit bar 58 may appear on the display screen. Selection of the toolkit bar 58 will cause the display to show a toolkit 60 that contains the necessary tools a user may use to perform a virtual surgery. The toolkit 60 may include a variety of tools, including an armamentarium or other necessary accessories that a user will need to perform a surgical procedure. In one surgical example (as specifically shown in FIG. 6), the toolkit 60 may include a drill hand piece 62, implants 63, 64, drill bits 66 and burs, a surgical guide 72, a guide pin 73, abutments, a drill extension, bone taps, and other tools associated with dental surgical procedures. These surgical tools and utensils may be selected by the user individually or in combination thereof to perform the virtual surgery.” [0045]) The device is incapable of being activated when it is off.
19.	With reference to claim 20, Bell, III teaches the virtual medical device comprises: a brace; a screw; an adhesive; a pin; a hammer; a medical implant; a sling; a cast; a suture; a staple; artificial prosthetics/replacements; tweezer-type forceps; or a clamp. (“a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling. The virtual surgical site orientor 104 also provides a set reference for the computer and operator when orienting themselves and instruments to the virtual world and the surgical site as projected on the screen or virtual reality display.” [0028] “a toolkit bar 58 may appear on the display screen. Selection of the toolkit bar 58 will cause the display to show a toolkit 60 that contains the necessary tools a user may use to perform a virtual surgery. The toolkit 60 may include a variety of tools, including an armamentarium or other necessary accessories that a user will need to perform a surgical procedure. In one surgical example (as specifically shown in FIG. 6), the toolkit 60 may include a drill hand piece 62, implants 63, 64, drill bits 66 and burs, a surgical guide 72, a guide pin 73, abutments, a drill extension, bone taps, and other tools associated with dental surgical procedures. These surgical tools and utensils may be selected by the user individually or in combination thereof to perform the virtual surgery.” [0045])
20.	With reference to claim 21, Bell, III teaches the at least one hand unit is a first hand unit, (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019]) Bell, III also teaches the virtual reality system further comprising a second hand unit comprising at least one sensor to receive a second input from the user applying the virtual medical device to the original patient-specific medical data; (“a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling.” [0028])
Bell, III does not explicitly teach the processor is further configured to receive the second input, and to generate the updated patient-specific medical data as a function of the second input. This is what Kim teaches (“movement information received in step 902 may be transmitted to one or more rendering engines, one or more physics engines, which may be configured to calculate physical interactions of tools and the various soft tissues in a surgical environment, and one or more metrics engines, which may be configured to grade user-input based on the interaction of tools with surrounding tissue, the amount of tissue damage a movement causes, and other metrics as desired. In step 906, the one or more rendering engines may generate a set of machine-readable instructions for displaying a graphical user interface reflecting the new position of one or more moved tools in a surgical environment and any calculated interactions between tools and tissues in the simulated environment. The machine-readable instructions generated in step 906 may be transmitted to a processing system in step 908, which may cause one or more connected visual output devices to display a graphical user interface reflecting an updated surgical environment in accordance with the machine-readable instructions generated in step 906.” [0047]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim into Bell, III, in order to allow for teaching and training of a variety of surgical techniques and specific surgical procedures in a safe environment where errors would not lead to life-threatening complications.
21.	With reference to claim 22, Bell, III teaches the processor is configured to generate a haptic output as a function of the original patient-specific medical data and the first input, and wherein the at least one hand unit further comprises a haptic feedback element to present the haptic output tactilely to the user. (“The haptic feedback device 10 interacts with a processor unit 36 which presents a virtual image on the display 39 and allows the user to touch, manipulate, and interact with virtual objects within a virtual environment. The processor unit 36 may be a central processing unit ("CPU") located in a laptop computer 37 or desktop computer, or other device whether hand-held or not, and which may display the virtual environment on a monitor screen or other display. The haptic feedback device 10 may be connected to the processing unit via a connector 22. In one example, the connector 22 may be a USB cable or coaxial cable or other cable that is known in the art. In other examples, the haptic feedback device 10 may communicate wirelessly with the processing unit 36, which permits the user to be free from constraint of wires or associated cables. In one example, the display may be head mounted such that the virtual image may be presented on a display screen located on a virtual reality helmet, eyeglasses, or other headgear. This allows the user to perform the surgical simulation while in a complete virtual world. The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0022-0023])
22.	With reference to claim 23, Bell, III teaches the haptic output indicates a simulation of vibrations caused by the virtual medical device when activated. (“The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023] “a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling. The virtual surgical site orientor 104 also provides a set reference for the computer and operator when orienting themselves and instruments to the virtual world and the surgical site as projected on the screen or virtual reality display.” [0028] “During the simulation, the stylus 14 will vibrate and provide a resistance in the user's hand to provide the user with the actual feel of performing a surgical procedure using a drill. The haptic device 10 may also be configured to allow the user to feel the resistance associated with the surgical procedure while performing the procedure. The surgical simulator may provide a visual indicator on the display or an audio indicator to the user that indicates an undesired movement of the haptic device, therefore effecting an improper incision or placement of the implant.” [0057] “the user may select the two-stage implant 64 from the toolkit 60 for placement into the extraction site 106. The handpiece 62 may be selected and used to drive and thread the two-stage implant 64 into the extraction socket 104. The user will use the stylus 14 to control the displayed handpiece 62 and secure the implant within the extraction site 106. The stylus 14 will vibrate and provide a resistance in the user's hand to provide the user with a real life feel of inserting the implant 64 during a surgical procedure.” [0062])
23.	With reference to claim 24, Bell, III teaches the haptic output represents: resistance of a virtual bone to movement or manipulation; acknowledgement that the virtual bone is being held by a virtual hand; or a hazardous condition. (“The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023] “a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling. The virtual surgical site orientor 104 also provides a set reference for the computer and operator when orienting themselves and instruments to the virtual world and the surgical site as projected on the screen or virtual reality display.” [0028] “During the simulation, the stylus 14 will vibrate and provide a resistance in the user's hand to provide the user with the actual feel of performing a surgical procedure using a drill. The haptic device 10 may also be configured to allow the user to feel the resistance associated with the surgical procedure while performing the procedure. The surgical simulator may provide a visual indicator on the display or an audio indicator to the user that indicates an undesired movement of the haptic device, therefore effecting an improper incision or placement of the implant.” [0057])
24.	With reference to claim 25, Bell, III teaches a speaker configured to present audio output to the user, and wherein the processor is further configured to compute a noise simulation of the virtual medical device when activated and to cause the speaker to output the noise simulation. (“a virtual patient orientation 100 has a haptic device 101 similar to haptic device 10 and located in a set relationship relative to the monitor 102 and the virtual patient via a virtual surgical site orientor 104. The orientor 104 comprises a base 106 that holds the haptic device 101 in a set position, a ring 108 which defines the general opening of the virtual patient's oral cavity, and a secondary strut 110 which represents the patient's gums (gingival) or one or more teeth, and as such may be used as a rest for the operator's fingers or hand when using the haptic drill or other instrument. This action helps to replicate or simulate the position clinicians often employ when using teeth or gums, adjacent to the surgical site, as a "finger rest", thereby providing additional stability for holding an instrument such as a surgical handpiece when drilling. The virtual surgical site orientor 104 also provides a set reference for the computer and operator when orienting themselves and instruments to the virtual world and the surgical site as projected on the screen or virtual reality display.” [0028] “During the simulation, the stylus 14 will vibrate and provide a resistance in the user's hand to provide the user with the actual feel of performing a surgical procedure using a drill. The haptic device 10 may also be configured to allow the user to feel the resistance associated with the surgical procedure while performing the procedure. The surgical simulator may provide a visual indicator on the display or an audio indicator to the user that indicates an undesired movement of the haptic device, therefore effecting an improper incision or placement of the implant.” [0057])
25.	With reference to claim 27, Bell, III teaches a realization apparatus communicative with the processor, and wherein the processor is further configured to customize the virtual medical device based upon the original or updated patient-specific medical data, and to send parameters of the customized virtual medical device to the realization apparatus. (“The haptic feedback device 10 interacts with a processor unit 36 which presents a virtual image on the display 39 and allows the user to touch, manipulate, and interact with virtual objects within a virtual environment.” [0022] “The virtual dental implant surgical simulator 12 may allow a user to customize the virtual simulation to specific parameters. In particular, the surgical simulator 12 may allow a user to select a specific type of surgery or a specific type of patient for which to perform a surgical procedure. The customization module 30 may store information pertaining to various dental surgeries and scenarios. In one example, the customization module 30 may have a variety of different types of surgeries that are preloaded and that a user may select. In this example, the preloaded surgery may include a virtual model 80 (FIGS. 4-12) that has a specific problem for the surgery to address, a specific set of tools on display for the user to use during the surgery, and any other accessories or applications specifically pertaining to the preloaded surgery. … A user will select 300 a model for a surgery to be performed. The user can choose to select 302 parameters of a model based on the type of surgery that a user wishes to perform. This provides the user the ability to select the exact specifications for a surgical procedure. Furthermore, this customization allows the user to choose the type of surgery that will be performed, the type of jawbone, teeth, drill sites, tools to be used, and other features and characteristics associated with the model that will be performed during the virtual surgical simulation.” [0035-0036] “The user may interact with the displayed model 80 by maneuvering the haptic device 10. In one example, a corresponding icon, such as a simulated surgical tool, may move on the display screen in response to the movement of the haptic device 10. ” [0042])
26.	Claim 28 is similar in scope to claim 9, and thus is rejected under similar rationale.  
27.	Claims 13, 15 and 16 are rejected under U.S.C. 103(a) as being unpatentable over Bell, III et al. (US 2010/0311028 A1) and Kim (US 2014/0272863 A1), as applied to claims 9 and 14 above, and further in view of Amanatullah et al. (US 2017/0312031 A1).
28.	With reference to claim 13, the combination of Bell, III and Kim does not explicitly teach the system is an augmented reality system, and wherein the first visual image comprises a virtual bone.  This is what Amanatullah teaches (“a computer system can execute Blocks of the first method S100: to generate a sequence of augmented reality (“AR”) frames containing a virtual surgical guide and depicting a surgeon's field of view—a surgical field—or a selected perspective through an AR headset, AR glasses, another AR device, and/or a display (in the surgical field or remote from the surgical field).” [0018] “once bone is exposed and visible within a 3D surgical field image, the computer system can refine the rotational and translational position of a corresponding virtual bone model in the virtual surgical environment to align with the exposed bone in the real surgical field. For example, for a knee replacement, once the lateral and medial condyles of the patient's tibia are exposed following displacement of the patella and surrounding muscle tissue, the computer system can: identify smooth, white bone in the 3D surgical field image; generate a virtual 3D mesh representing the exposed end of the tibia within the 3D surgical field image; and shift the position of a virtual tibia model within the virtual surgical environment to align with the 3D mesh. In this example, the computer system can also modify the geometry of the virtual tibia model to align with the 3D mesh, such as to generate a patient-specific virtual tibia model based on data collected during the surgery substantially in real-time.” [0114] “labeling the subset of points as a discrete virtual bone mass; and deforming a generic virtual bone model in the generic virtual anatomical model into alignment with the discrete virtual bone mass in the three-dimensional point cloud.” claim 9) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amanatullah into the combination of Bell, III and Kim, in order to provide metrics for facilitating consistent execution of a surgical plan.
29.	With reference to claim 15, the combination of Bell, III and Kim does not explicitly teach the first visual image comprises a virtual bone, wherein the first input is from the user applying the virtual medical device to perform a repair operation to the virtual bone, and wherein the metric is based on one or more of: a degree of physical matching between the repaired virtual bone and an idealized virtual bone; an alignment of the repaired virtual bone in comparison to an alignment that would be exhibited by an idealized virtual bone; an estimated ability of the repaired virtual bone to resist injury or deformation in response to external conditions; a degree of removal of material or patient trauma to perform the repair operation; an estimated time of recovery of the user; an estimated loss of use or disability that may be associated with the repair operation; a risk of complication associated with the repair operation; and prospects of further or follow-up procedures. This is what Amanatullah teaches (“the computer system can implement Blocks S115 and S120 of the first method S100 accessing a virtual model of a surgical implant in Block S115 and locating the virtual model of the surgical implant within the custom virtual anatomical model in Block S120. Generally, once the patient scan data is thus transformed into a (patient-specific) custom virtual anatomical tissue model, the computer system can automatically retrieve virtual models of one or more implanted devices, surgical tools, surgical guides, surgical fasteners, etc., and place these within the patient-specific virtual tissue model (or within the 3D point cloud, or within the 3D scan data, etc.) based on a type of surgery selected by the surgeon.” [0034] “The computer system can further connect articulation axes in the virtual patient limb model with a virtual line or with a virtual tissue model to further develop a virtual model of the patient within the virtual surgical environment. Similarly, the computer system can scale a generic virtual bone model—of the correct bone type for the patient's imaged limb—to fit between the two articulation axes in the virtual patient limb model in order to generate a customized, patient-specific bone model in real-time during the operation. The computer system can further match these empirical articulation axes to known articulation axes and common articulation ranges of joints, such as defined in a human skeletal model, to confirm identification of the limb tracked across 3D surgical field images. Once a limb or other region of the patient's body designated for surgery is identified in a 3D surgical field image, the computer system can align a virtual bone model to features detected on the uncut limb or other region of the patient's body.” [0111-0112] “once bone is exposed and visible within a 3D surgical field image, the computer system can refine the rotational and translational position of a corresponding virtual bone model in the virtual surgical environment to align with the exposed bone in the real surgical field. For example, for a knee replacement, once the lateral and medial condyles of the patient's tibia are exposed following displacement of the patella and surrounding muscle tissue, the computer system can: identify smooth, white bone in the 3D surgical field image; generate a virtual 3D mesh representing the exposed end of the tibia within the 3D surgical field image; and shift the position of a virtual tibia model within the virtual surgical environment to align with the 3D mesh. In this example, the computer system can also modify the geometry of the virtual tibia model to align with the 3D mesh, such as to generate a patient-specific virtual tibia model based on data collected during the surgery substantially in real-time.” [0114] “labeling the subset of points as a discrete virtual bone mass; and deforming a generic virtual bone model in the generic virtual anatomical model into alignment with the discrete virtual bone mass in the three-dimensional point cloud.” claim 9) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amanatullah into the combination of Bell, III and Kim, in order to provide metrics for facilitating consistent execution of a surgical plan.
30.	With reference to claim 16, Bell, III teaches the original patient-specific medical data includes patient-specific data about a bone of the patient, (“The virtual dental implant surgical simulator 12 may use actual digital imaging data from an actual patient and allow a user to practice an upcoming or proposed surgery prior to the real operation. This would be of particular benefit not only to a less experienced clinician but, also, to the experienced clinician who is faced with a particularly challenging procedure. The digital imaging data of a patient is produced by taking at least one CAT scan image of the area where the surgery is to be performed. Alternatively or additionally, other imaging data may be used such as from an MRI or scanned image of a surface model of the surgical site. This data is then used to virtually reconstruct the patient's actual mouth cavity to be used in the virtual simulation. Such data may include a specific patient's jawbone formation, teeth structure and formation, gumline, bone tissue, or other data pertaining to the patient's specific mouth cavity formation. Additionally, the digital imaging data may be compatible with other Cat Scan Imaging Systems such as SimPlant or i-Cat.” [0031] “selecting this button will begin the surgery and cause the program to cut a predetermined incision into the gingival over a tooth area 92. The virtual simulation will then retract the gingival flaps and expose the bone 94 underneath. In another example, the user may have control to freely make the incision at a location by selecting an incision tool 96 from the toolkit 60. The user will be able to move the stylus 14 in the real world environment to control the incision tool 96 and thereby make the incision at a location on the model. In another example, a user may select another method to gain access to the underlying bone, such as by selecting a tissue punch and using the punch to expose the underlying bone.” [0051])
The combination of Bell, III and Kim does not explicitly teach the first visual image comprises a virtual bone. This is what This is what Amanatullah teaches (“once bone is exposed and visible within a 3D surgical field image, the computer system can refine the rotational and translational position of a corresponding virtual bone model in the virtual surgical environment to align with the exposed bone in the real surgical field. For example, for a knee replacement, once the lateral and medial condyles of the patient's tibia are exposed following displacement of the patella and surrounding muscle tissue, the computer system can: identify smooth, white bone in the 3D surgical field image; generate a virtual 3D mesh representing the exposed end of the tibia within the 3D surgical field image; and shift the position of a virtual tibia model within the virtual surgical environment to align with the 3D mesh. In this example, the computer system can also modify the geometry of the virtual tibia model to align with the 3D mesh, such as to generate a patient-specific virtual tibia model based on data collected during the surgery substantially in real-time.” [0114] “labeling the subset of points as a discrete virtual bone mass; and deforming a generic virtual bone model in the generic virtual anatomical model into alignment with the discrete virtual bone mass in the three-dimensional point cloud.” claim 9) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amanatullah into the combination of Bell, III and Kim, in order to provide metrics for facilitating consistent execution of a surgical plan.
31.	Claim 26 is rejected under U.S.C. 103(a) as being unpatentable over Bell, III et al. (US 2010/0311028 A1) and Kim (US 2014/0272863 A1), as applied to claim 9 above, and further in view of Banerjee et al. (US 2017/0108930 A1).
32.	With reference to claim 26, Bell, III teaches the at least one hand unit is to receive a third input from the user to the original patient-specific medical data; (“A hand-held haptic device 10 or multiple haptic devices are used to control the simulated surgical tool to perform the simulated bone implant surgery. The controller 38 interacts with the hand-held haptic device or devices 10.” [0019] “The haptic feedback device 10 allows a user to touch and manipulate virtual objects within the virtual environment. Preferably, the device 10 will have an outward appearance and general feel of the type of surgical instrument typically used to perform the desired dental surgical procedure. Features of the drill or other instruments represented by the haptic device 10 requiring an on/off or variable degrees/speeds of operation can be controlled via a mouse, keyboard or foot controlled devices.” [0023])
Bell, III teaches does not explicitly teach applying a virtual mark, and wherein the processor is further configured to receive the third input, and to generate parameters of a customized virtual medical device a function of the third input. This is what Kim teaches. Kim teaches the processor is further configured to receive the third input, and to generate parameters of a customized virtual medical device a function of the third input. (“location information may be transmitted to one or more rendering engines and one or more metrics engines, which may be configured to grade the user-provided input of an incision or tool placement location in comparison to a predetermined optimal incision or tool placement location; however, it may be recognized that the input received in step 702 may be transmitted to any number of connected engines as desired. In step 706, one or more rendering engines may generate machine-readable instructions for displaying a graphical user interface showing a surgical environment with the incision or tool placement received in step 702. The one or more rendering engines may transmit the machine-readable instructions generated in step 706 to a processing system in step 708, which may cause one or more connected visual output devices to display a graphical user interface reflecting the user-selected incision or tool placement according to the machine-readable instructions generated in step 706.” [0045] “A parameter panel 1602 may be configured to show data related to a desired parameter, such as efficiency, dexterity, or any other parameter to be graded during a simulation. For example, in an exemplary embodiment where metrics are displayed for a simulated laparoscopic procedure, parameters can include the amount of time and motion expended during a simulation, comparisons of the user's resection to an optimal resection, amount of force imparted during the simulation, the amount of tissue damage, number of times an instrument went out of view, and comparisons of tool placement and instrument selection to an optimal placement and selection. In an exemplary embodiment, parameter panel 1602 may have one or more parameter data panels 1606, which may contain the name of a sub-parameter, a visual representation of a user's performance as compared to a perfect or optimal performance, and an indication of a user's skill level for the displayed sub-parameter.” [0059]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim into Bell, III, in order to allow for teaching and training of a variety of surgical techniques and specific surgical procedures in a safe environment where errors would not lead to life-threatening complications.
The combination of Bell, III and Kim does not explicitly teach applying a virtual mark. This is what Banerjee teaches (“FIG. 19 shows a simulated radiology scan, particularly DICOM image 200, of a patient displayed on screen 28 and reflected on partially transparent mirror 30. From instrument library 120 the user can perform the select instrument task 121, and thus select a surgical marker 55 (FIG. 14). The system logic can automatically superimpose an image of the surgical marker over the real haptic stylus 27 visible through partially transparent mirror 30. Using the haptic stylus 27, the user can manipulate the co-located virtual marker 55 to mark and measure a planned craniotomy on the simulated radiology scan 200.” [0053]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banerjee into the combination of Bell, III and Kim, in order to interact with displayed virtual patient anatomy using displayed virtual surgical instruments.

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619